Citation Nr: 0126785	
Decision Date: 11/27/01    Archive Date: 12/03/01

DOCKET NO.  01-06 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES


1.  Entitlement to service connection for asbestos exposure.  

2.  Entitlement to service connection for a hip injury.  

3.  Entitlement to service connection for a broken finger of 
the left hand.  

4.  Entitlement to service connection for astigmatism and 
presbyopia.

5.  Entitlement to a rating in excess of 10 percent for 
spondylosis of the thoracic (dorsal) spine.  

6.  Entitlement to an initial compensable rating for 
chondromalacia of the right knee.  

7.  Entitlement to a rating in excess of 10 percent for solar 
damaged skin including lentigines and actinic keratosis.

8.  Entitlement to an initial compensable rating for 
gastroesophageal reflux disease.  

9.  Entitlement to an initial compensable rating for 
posterior tibial tendonitis of the right lower extremity.  

10.  Entitlement to an initial compensable rating for 
posterior tibial tendonitis of the left lower extremity.  

11.  Entitlement to an initial compensable rating for plantar 
fasciitis with degenerative changes of the first 
metatarsophalangeal joint and heel spur of the right foot. 

12.  Entitlement to an initial compensable rating for plantar 
fasciitis with degenerative changes of the first 
metatarsophalangeal joint and heel spur of the left foot. 


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from October 
1973 to August 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a may 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The Board notes that the veteran has pursued this appeal 
without the assistance of a representative.  While the 
veteran is free to proceed in this manner, the Board simply 
reminds him that assistance, and representation, is available 
from any number of accredited veterans' service organizations 
and his state's veterans' department.

The issues involving service connection for a hip injury, a 
broken finger of the left hand, and an eye disorder, along 
with the issues involving rating the veteran's reflux disease 
and sun damaged skin are the subjects of a remand which 
follows the Board's decision.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  There is no evidence of any current asbestos related 
disability.  

3.  The veteran's service-connected thoracic spine disability 
is manifested by flexion to 90 degrees, extension to 20 
degrees, tenderness to palpation, and complaints of pain and 
discomfort.  

4.  The service-connected thoracic spine disability does not 
result in more than severe limitation of motion.  

5.  The veteran's service-connected chondromalacia of the 
right knee is manifested by a full range of motion, crepitus 
on range of motion, medial parapatellar tenderness, and 
complaints of pain and discomfort.  

6.  The veteran's service-connected plantar fasciitis with 
degenerative changes of the first metatarsophalangeal joint 
and heel spurs of the right foot is manifested by tenderness 
to palpation at the insertion of his plantar fascia on the 
calcaneus, mild degenerative changes of the first MTP joint, 
some posterior calcaneal spurs, and complaints of pain and 
discomfort.  

7.  The veteran's service-connected plantar fasciitis with 
degenerative changes of the first metatarsophalangeal joint 
and heel spurs of the left foot is manifested by tenderness 
to palpation at the insertion of his plantar fascia on the 
calcaneus, mild degenerative changes of the first MTP joint, 
some posterior and inferior calcaneal spurs, and complaints 
of pain and discomfort. 

8.  The veteran's posterior tibial tendonitis of the right 
lower extremity is manifested by full range of motion of the 
ankle, tenderness to palpation along the posterior tibial 
tendon course, and complaints of pain and discomfort.  

9.  The veteran's posterior tibial tendonitis of the left 
lower extremity is manifested by full range of motion of the 
ankle, tenderness to palpation along the posterior tibial 
tendon course, and complaints of pain and discomfort.

10.  The veteran's service-connected orthopedic disabilities 
of the lower extremities do not result in any functional 
impairment.  


CONCLUSIONS OF LAW

1.  A current disability resulting from asbestos exposure was 
not incurred in, or aggravated by, active military service.  
38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (2001).  

2.  The criteria for a rating in excess of 10 percent for 
spondylosis of the thoracic spine have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. Part 4, 
including §§ 4.7, 4.71a and Diagnostic Code 5291 (2001).

3.  The criteria for a compensable disability rating for 
chondromalacia of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. Part 4, 
including §§ 4.7, 4,71a and Diagnostic Codes 5256, 5257, 
5259, 5260, 5261 (2001). 

4.  The criteria for a compensable disability rating for 
plantar fasciitis with degenerative changes of the first 
metatarsophalangeal joint and heel spurs of the right foot 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  
38 C.F.R. Part 4, including §§ 4.7, 4.71a and Diagnostic Code 
5284 (2001). 

5.  The criteria for a compensable disability rating for 
plantar fasciitis with degenerative changes of the first 
metatarsophalangeal joint and heel spurs of the left foot 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  
38 C.F.R. Part 4, including §§ 4.7, 4.71a and Diagnostic Code 
5284 (2001). 

6.  The criteria for a compensable disability rating for 
posterior tibial tendonitis of the right lower extremity have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 
C.F.R. Part 4, including §§ 4.7, 4.71a and Diagnostic Codes 
5024, 5262 (2001). 

7.  The criteria for a compensable disability rating for 
posterior tibial tendonitis of the left lower extremity have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 
C.F.R. Part 4, including §§ 4.7, 4.71a and Diagnostic Code 
5024, 5262 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  More 
recently, new regulations were adopted to implement the VCAA.   
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The new law and regulations impose a significant duty to 
assist the veteran in his claim and to provide the veteran 
notice of evidence needed to support the claim.  The veteran 
has been notified on numerous occasions as to the evidence 
needed to support his claim.  The RO adjudicated the 
veteran's claim in May 2001, after the VCAA was effective.  
The RO has retrieved the veteran's service medical records 
and the veteran was accorded various VA examinations to 
assist in development of his claims.  As such, the Board 
finds that the veteran is not prejudiced by appellate review 
of the issues below.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991)(emphasis added). 

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303(a), 3.304 (2001).  Direct service connection may be 
established for a disability resulting from diseases or 
injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(a), (b), (d) (2001).  Establishing direct service 
connection for a disability, which has not been clearly shown 
in service, requires the existence of a current disability 
and a relationship or connection between that disability and 
a disease contracted or an injury sustained during service.  
38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(2001); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had asbestos exposure during 
service; (2) whether he has a current asbestos related 
disability; and, if so, (3) whether the current disability is 
etiologically related to the alleged asbestos exposure during 
service.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001). 

"Asbestosis is a pneumoconiosis due to asbestos particles; 
pneumoconiosis is a disease of the lungs caused by the 
habitual inhalation of irritant mineral or metallic 
particles."  McGinty v. Brown, 4 Vet. App. 428, 429 (1993).  
Another similar definition of pneumoconiosis is "a condition 
characterized by permanent deposition of substantial amounts 
of particulate matter in the lungs, usually of occupational 
or environmental origin."  Dorland's Illustrated Medical 
Dictionary, 1315 (28th ed., 1994).  

In McGinty v. Brown, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
observed that there has been no specific statutory guidance 
with regard to claims for service connection for asbestosis 
and other asbestos-related diseases, nor has the Secretary 
promulgated any regulations.  McGinty v. Brown, 4 Vet. App. 
428, 432 (1993).  However, VA has issued a circular on 
asbestos-related diseases, entitled Department of Veterans 
Benefits, Veteran's Administration, DVB Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 1988) [hereinafter "DVB 
Circular"], that provides some guidelines for considering 
compensation claims based on exposure to asbestos.  Id.  The 
Board notes that the DVB circular has been subsumed verbatim 
as § 7.21 of VA manual ADMIN21 [hereinafter "M21-1"].  

More recently the Court has held that "neither MANUAL M21-1 
nor the CIRCULAR creates a presumption of exposure to 
asbestos solely from shipboard service.  Rather, they are 
guidelines which serve to inform and educate adjudicators as 
to the high exposure of asbestos and the prevalence of 
disease found in insulation and shipyard workers and they 
direct that the raters develop the record; ascertain whether 
there is evidence of exposure before, during, or after 
service; and determine whether the disease is related to the 
putative exposure."  Dyment v. West, 13 Vet. App. 141 
(1999); see also, Nolen v. West, 12 Vet. App. 347 (1999); 
VAOGCPREC 4-2000.

The RO has obtained copies of the veteran's service medical 
records, and they appear to be complete.  There is no 
evidence in the service medical records of any asbestos 
related disease, or any chronic respiratory disorder.  A June 
1990 periodic examination report contained attached pulmonary 
function test (PFT) results which were normal.  On the 
veteran's February 2000 retirement examination the veteran's 
lungs and chest were "normal," with no abnormalities noted 
by the examining physician.  On the accompanying report of 
medical history the veteran indicated "no" to questions 
which asked if he had shortness of breath, or chronic cough.  

In December 2000 a VA examination of the veteran was 
conducted.  The veteran "denied shortness of breath, chronic 
cough, and he denied hemoptysis."  Examination of the chest 
revealed it was "clear to auscultation and percussion 
bilaterally."  X-ray examination of the chest revealed 
normal findings.  

The veteran, in his May 2001 notice of disagreement and in 
his June 2001 substantive appeal, makes the same argument 
with relation to his asbestos claim.  He simply argues that 
he was exposed to asbestos during his military service.  

Whether the veteran was exposed to asbestos during his 
military service is presently unimportant to the veteran's 
claim.  Essentially, the veteran is asserting a claim for 
service connection for asbestos exposure.  However, as noted 
above, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 
(West 1991)(emphasis added).  Simply put, there is no 
evidence that the veteran suffers from any asbestos related 
disability.

Inhalation of asbestos fibers can produce several 
disabilities, most of which are respiratory in nature such as 
fibrosis and tumors.  "The most common disease is 
interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, and cancers of the gastrointestinal tract.  Cancers 
of the larynx and pharynx as well as the urogenital system 
(except the prostate) are also associated with asbestos 
exposure."  Department of Veterans Affairs, Veteran's 
Benefits Administration, Manual M21-1, Part 6, Chapter 7, 
Subchapter IV, § 7.21 (1).

Assuming for the sake of the present claim that the veteran 
was exposed to asbestos during service, the preponderance of 
the evidence reveals that the veteran does not have any 
current asbestos related disability.  As such, service 
connection for asbestos exposure must be denied.  "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C. § 1110 (formerly § 310).  In the 
absence of proof of present disability there can be no valid 
claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
See also, Degmetich v. Brown, 104 F.3d 1328 (1997) 
(Interpreting 38 U.S.C. § 1131 as requiring the existence of 
a present disability for VA compensation purposes).  See also 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

III.  Disability Ratings

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (2001). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system, in self support of 
the individual.  38 C.F.R. § 4.10 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2001).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2001).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2001); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

When a disability is encountered that is not listed in the 
rating schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous to the condition actually suffered from.  38 C.F.R. 
§ 4.20 (2001).

"In every instance where the schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met."  38 C.F.R. § 4.31 
(2001).

Some of the disability ratings at issue in the present case 
involve the initial rating of the veteran's service-connected 
disabilities upon grant of service connection.  At the time 
of an initial rating, separate, or staged, ratings can be 
assigned for separate periods of time based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119 (1999). 


A.  Thoracic Spine

Review of the veteran's service medical records does not 
reveal any treatment for chronic back pain.  On the February 
2000 retirement examination, the veteran's spine was 
evaluated as "normal," with no abnormalities noted by the 
examining physician.  On the accompanying report of medical 
history the veteran specifically indicated that he did not 
suffer from recurrent back pain or injury.  

In December 2000 a VA orthopedic examination of the veteran 
was conducted.  The veteran reported back pain at the mid 
thoracic level.  Physical examination revealed mild 
tenderness to palpation of the mid thoracic spine.  Range of 
motion testing revealed flexion to 90 degrees and extension 
to 20 degrees with extension being slightly more painful.  X-
ray examination of the thoracic spine revealed "probable 
remote trauma with mild loss of anterior vertebral body 
height in 8th, 9th, and 10th vertebrae and some mid and lower 
thoracic spondylosis."  The impression was back pain with 
some mild wedging fractures.  The examining physician noted 
that from "a functional standpoint, the patient is doing 
well.  He is used to very hard work and he still runs 3-4 
times per week, approximately 3 miles on those days.  I don't 
think any of his pain is incapacitating."  

The veteran's service-connected thoracic spine disability is 
10 percent disabling under diagnostic code 5291.  That rating 
contemplates moderate or severe limitation of motion of the 
dorsal (thoracic) spine, and is the highest rating assignable 
under that diagnostic code.  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5291 (2001).  

The Board has considered rating the veteran's service-
connected thoracic spine disability under all appropriate 
diagnostic codes.  However, no other diagnostic code is 
appropriate.  In written statements the veteran alleges that 
he suffers from severe and debilitating back pain.  The 
evidence of record reveals that the veteran does have some 
limitation of motion of the back with objective evidence of 
pain and tenderness.  These are the symptoms that are 
contemplated by a 10 percent rating under diagnostic code 
5291.  As such the preponderance of the evidence is against a 
rating in excess of 10 percent for the veteran's service-
connected thoracic spine disability.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), The Court held 
that 38 C.F.R. §§ 4.40, 4.45, 4.59 (2001) were not subsumed 
into the diagnostic codes under which a veteran's 
disabilities are rated.  Therefore, the Board has to consider 
the "functional loss" of a musculoskeletal disability under 
38 C.F.R. § 4.40 (2001), separate from any consideration of 
the veteran's disability under the diagnostic codes.  DeLuca, 
8 Vet. App. 202, 206 (1995).  Functional loss may occur as a 
result of weakness or pain on motion of the affected body 
part.  38 C.F.R. § 4.40 (2001).  

VA regulations § 4.40 describes functional loss and indicates 
that:

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40 (2001).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (2001).  
Specifically, § 4.45 states that:

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvements of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (2001).

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 202 Vet. App. 202, 206-07 
(1995).  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive motion, in weight-bearing and nonweight-
bearing and, if possible, with the range of the 
opposite undamaged joint.  

38 C.F.R. § 4.59 (2001).

The appellant's complaints of discomfort and pain have been 
considered and have been taken into account in the assignment 
of the 10 percent evaluation for his service-connected 
thoracic spine disability.  The Board has considered the 
veteran's claim for an increased rating for his 
musculoskeletal disability under all appropriate diagnostic 
codes.  As stated above, painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2001).  This has been accomplished in the present case as 
the veteran is assigned a 10 percent disability rating.  
Moreover, although the Board is required to consider the 
effect of pain when making a rating determination, which has 
been done in this case, it is important to emphasize that the 
rating schedule does not provide a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

The Board is required to consider the effect of pain and 
weakness when rating a service connected disability.  38 
C.F.R. §§ 4.40, 4.45 (2001); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, in Sanchez-Benitez v. West, the Board 
discussed the veteran's disability and stated that the 
"nature of the original injury has been reviewed and the 
functional impairment that can be attributed to pain or 
weakness has been taken into account.  38 C.F.R. §§ 4.40, 
4.45."  The court held that "this discussion by the Board, 
with direct citation to sections 4.40 and 4.45, satisfies any 
obligation of the BVA to consider these regulations while 
rating the appellant's" disability. Sanchez-Benitez v. West,  
13 Vet. App. 282 (1999).  

B.  Right Knee

The veteran is service-connected for chondromalacia of the 
right knee at a noncompensable (0%) disability rating.  
Review of the veteran's service medical records reveal no 
specific complaints of right knee pain.  On retirement 
examination the veteran's lower extremities were normal, and 
the veteran did not report having any knee trouble on the 
accompanying medical history.  

In December 2000 a VA orthopedic examination of the veteran 
was conducted.  X-ray examination of the veteran's right knee 
revealed it was normal.  The veteran complained of pain and 
swelling of the knees especially after he ran.  He also 
reported having some "cracking" of the knees, but indicated 
no problems with locking, instability, or climbing stairs.  
The veteran walked with a normal gait.  Physical examination 
of the right knee revealed full range of motion, with some 
patella femoral crepitus on range of motion.  Some medial 
parapatellar tenderness was also noted.  Examination of the 
knee ligaments was normal.  There was no swelling or effusion 
on examination.  The diagnostic impression was chondromalacia 
patella of the right knee.  However, the examining physician 
noted that the veteran was doing well from a functional 
standpoint.  The veteran was noted to run 3 to 4 time per 
week for a distance of approximately 3 miles.  The physician 
indicated that treatment of right knee pain symptoms with 
anti-inflammatory medication was advisable.  

There is no diagnostic code for chondromalacia.  The 
veteran's service-connected chondromalacia of the right knee 
is rated by analogy for limitation of flexion of the leg 
(knee).  The right knee disability is rated as noncompensable 
(0%) disabling.  Limitation of flexion of the knee to  60 
degrees warrants a noncompensable (0%) rating.  A 10 percent 
rating contemplates limitation of flexion to 45 degrees.  a 
20 percent rating contemplates limitation of flexion to 30 
degrees.  A 30 percent rating contemplates limitation of 
flexion to 15 degrees.  38 C.F.R. Part 4, § 4.71a Diagnostic 
Code 5260 (2001).  The 30 percent rating is the highest 
rating assignable under this diagnostic code.  

The Board has considered rating the veteran's service-
connected right knee disability under other potentially 
appropriate diagnostic codes.  Other impairments of the knee 
are rated under diagnostic code 5257 with rating ranging from 
10 to 30 percent.  However, the rating criteria considers is 
recurrent subluxation or lateral instability of the knee, 
neither of which have been shown in the present case.  
38 C.F.R. Part 4, § 4.71a Diagnostic Code 5257 (2001).  
Ankylosis of the knee is rated under diagnostic code 5256, 
but there is no indication of ankylosis, complete bony 
fixation, of the knee in the present case.  38 C.F.R. Part 4, 
§ 4.71a Diagnostic Codes 5256, 5286 (2001).  The evidence 
reveals that the veteran has full range of motion of his 
right knee.  Limitation of extension of the knee (leg) is 
rated under diagnostic code 5261 with ratings from 
noncompensable (0%) to 50 percent, but again we note that the 
evidence of record does not reveal any limitation of motion 
of the veteran's right knee.  38 C.F.R. Part 4, § 4.71a 
Diagnostic Code 5261 (2001).  

The preponderance of the evidence is against the veteran's 
claim for a compensable disability rating for his service-
connected right knee disability.  The evidence reveals that 
the veteran has full range of motion of his right knee with 
some tenderness and crepitus.  

The Board has considered functional loss as required under 
DeLuca v. Brown, 8 Vet. App. 202 (1995) which held that 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2001) were not subsumed into 
the diagnostic codes under which a veteran's disabilities are 
rated.  Therefore, the Board has to consider the "functional 
loss" of a musculoskeletal disability under 38 C.F.R. § 4.40 
(2001), separate from any consideration of the veteran's 
disability under the diagnostic codes.  DeLuca, 8 Vet. App. 
202, 206 (1995).  Functional loss may occur as a result of 
weakness or pain on motion of the affected body part.  
38 C.F.R. § 4.40 (2001).  However, the examining physician 
evaluated the veteran as functionally doing well, and the 
veteran continues to run distances of 3 miles for exercise up 
to 4 times a week.  As such no functional impairment is 
shown.  The nature of the original injury has been reviewed 
and the functional impairment that can be attributed to pain 
or weakness has been taken into account.  38 C.F.R. §§ 4.40, 
4.45 (2001); DeLuca v. Brown, 8 Vet. App. 202 (1995); 
Sanchez-Benitez v. West,  13 Vet. App. 282 (1999)..  

C.  Feet

The veteran is service-connected for plantar fasciitis with 
degenerative changes of the first metatarsophalangeal joint 
and heel spurs of both the right foot and the left foot.  

On retirement examination in February 2000 the veteran 
reported foot pain and a history of heel spurs and lowered 
arches of the feet was noted.  In December 2000 a VA 
orthopedic examination of the veteran was conducted.  The 
veteran reported aching in his feet and ankles after running 
or long walks.  Physical examination revealed normal gait.  
Range of motion testing revealed full range of motion of both 
ankles, and both feet.  The veteran had "tenderness to 
palpation at the insertion of his plantar fascia on the 
calcaneus bilaterally. Left greater than right."  X-ray 
examination revealed "mild degenerative changes of the first 
MTP joints" of both feet with some posterior and inferior 
calcaneal spurs.  The diagnosis was "plantar fasciitis 
bilateral lower extremities."  

The veteran's plantar fasciitis with degenerative changes of 
the first metatarsophalangeal joint and heel spurs of both 
feet is rated as noncompensable (0%) disabling for each foot 
under diagnostic code 5284.  A 10 percent rating contemplates 
moderate foot injuries.  A 20 percent rating contemplates 
moderately severe foot injuries.  A 30 percent rating, the 
highest rating assignable under this diagnostic code, 
contemplates severe foot injuries.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2001).  

"In every instance where the schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met."  38 C.F.R. § 4.31 
(2001).

The preponderance of the evidence is against the assignment 
of a compensable disability rating for either the veteran's 
right foot disorder, or left foot disorder.  The evidence of 
record reveals that the veteran has tenderness and some pain 
with running.  There is simply no indication of any 
functional impairment.  

The Board has considered functional loss as required under 
DeLuca v. Brown, 8 Vet. App. 202 (1995) which held that 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2001) were not subsumed into 
the diagnostic codes under which a veteran's disabilities are 
rated.  Therefore, the Board has to consider the "functional 
loss" of a musculoskeletal disability under 38 C.F.R. § 4.40 
(2001), separate from any consideration of the veteran's 
disability under the diagnostic codes.  DeLuca, 8 Vet. App. 
202, 206 (1995).  Functional loss may occur as a result of 
weakness or pain on motion of the affected body part.  
38 C.F.R. § 4.40 (2001).  However, the examining physician 
evaluated the veteran as functionally doing well, and the 
veteran continues to run distances of 3 miles for exercise up 
to 4 times a week.  As such no functional impairment is 
shown.  The nature of the original injury has been reviewed 
and the functional impairment that can be attributed to pain 
or weakness has been taken into account.  38 C.F.R. §§ 4.40, 
4.45 (2001); DeLuca v. Brown, 8 Vet. App. 202 (1995); 
Sanchez-Benitez v. West,  13 Vet. App. 282 (1999)..  

D.  Posterior Tibial Tendonitis

The veteran's service medical records reveal that the 
required right Achilles tendon surgery.  Subsequently, the 
veteran continued to report complaints of his ankles being 
painful after running or walking long distances.  In December 
2000 a VA orthopedic examination of the veteran was 
conducted.  Physical examination revealed full range of 
motion of the veteran's ankles, but tenderness to palpation 
along the posterior tibial tendon course.  The diagnosis was 
bilateral posterior tibial tendonitis.  Again, the examining 
physician noted that the veteran was doing well from a 
functional stand point and that he often ran for exercise.  

The veteran's posterior tibial tendonitis of the right and 
left lower extremities is rated as noncompensable (0%) for 
each lower extremity.  Diagnostic code 5024 for tenosynovitis 
instructs to rate the disability on limitation of motion of 
the affected parts.  38 C.F.R. § 4.71a, Diagnostic Code 5024 
(2001).  Because there is no diagnostic code for limitation 
of motion of the tibia, the RO has rated the veteran's 
disability under diagnostic code 5262 for impairment of the 
tibia and fibula.  A 10 percent rating contemplates malunion 
with slight knee or ankle disability.  A 20 percent rating 
contemplates  malunion with moderate knee or ankle 
disability. A 30 percent rating contemplates malunion with 
marked knee or ankle disability.  A 40 percent rating 
contemplates nonunion with loose motion , requiring a brace.  
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2001)

The preponderance of the evidence is against the assignment 
of a compensable disability rating for either the veteran's 
right or left tibial tendonitis.  The evidence of record 
reveals that the veteran has tenderness and some pain with 
running.  There is simply no indication of any functional 
impairment.  

The Board has considered functional loss as required under 
DeLuca v. Brown, 8 Vet. App. 202 (1995) which held that 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2001) were not subsumed into 
the diagnostic codes under which a veteran's disabilities are 
rated.  Therefore, the Board has to consider the "functional 
loss" of a musculoskeletal disability under 38 C.F.R. § 4.40 
(2001), separate from any consideration of the veteran's 
disability under the diagnostic codes.  DeLuca, 8 Vet. App. 
202, 206 (1995).  Functional loss may occur as a result of 
weakness or pain on motion of the affected body part.  
38 C.F.R. § 4.40 (2001).  However, the examining physician 
evaluated the veteran as functionally doing well, and the 
veteran continues to run distances of 3 miles for exercise up 
to 4 times a week.  As such no functional impairment is 
shown.  The nature of the original injury has been reviewed 
and the functional impairment that can be attributed to pain 
or weakness has been taken into account.  38 C.F.R. §§ 4.40, 
4.45 (2001); DeLuca v. Brown, 8 Vet. App. 202 (1995); 
Sanchez-Benitez v. West,  13 Vet. App. 282 (1999)..  


E.  Summary of Musculoskeletal Ratings

The veteran asserts that his service-connected orthopedic 
disabilities of his lower extremities (feet, ankles, knee) 
are much more debilitating than currently rated.  He asserts 
that he has limitation of motion and functional impairment.  
The recent VA examination reveals full range of motion of 
these areas.  The examination also reveals that the veteran 
is functioning well.  He runs 3 to 4 times a week up to 3 
miles each time.  This does not portray any functional 
impairment in the disability picture.  The Board acknowledges 
that the veteran does have some pain on running or extended 
use; however, the objective evidence does not support the 
assignment of compensable disability ratings.  In the future, 
if the veteran's symptoms increase, and/or he requires 
treatment for these disabilities, he should feel free to 
inform the RO and seek increased ratings.  


ORDER

Service connection for asbestos exposure is denied. 

A rating in excess of 10 percent for spondylosis of the 
thoracic spine is denied.

An initial compensable disability rating for chondromalacia 
of the right knee is denied.  

An initial compensable disability rating for plantar 
fasciitis with degenerative changes of the first 
metatarsophalangeal joint and heel spur of the right foot is 
denied. 

An initial compensable disability rating for plantar 
fasciitis with degenerative changes of the first 
metatarsophalangeal joint and heel spur of the left foot is 
denied.

An initial compensable disability rating for posterior tibial 
tendonitis of the right lower extremity is denied.  

An initial compensable disability rating for posterior tibial 
tendonitis of the left lower extremity is denied.  


REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminated the 
concept of a well-grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100 ; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required for some of the issues on 
appeal.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In his June 2001 substantive appeal, the veteran presented 
arguments with respect to his eyesight.  This statement 
serves as a timely notice of disagreement to the RO's denial 
of service connection for astigmatism and presbyopia.  
However, the veteran has not been provided a statement of the 
case (SOC) on this issue.  This must be done.  

With respect to the issues involving service connection for a 
hip disability and for the residuals of a fracture of a 
finger of the left hand, another VA examination should be 
conducted to ascertain if there is any current hip or left 
finger disability.  

In December 2000 a VA examination of the veteran was 
conducted.  The veteran reported suffering from indigestion 
and using over-the-counter medications to treat his symptoms.  
An upper gastrointestinal series was conducted and it 
revealed gastroesophageal reflux and a 5 mm defect which was 
suggestive of either a polyp or an ulcer.  The Board believes 
that the diagnosis veteran's upper gastrointestinal defect 
should be clarified as this may impact both the diagnostic 
code and the actual disability rating of the veteran's 
service-connected upper gastrointestinal disorder.  

The January 2001 VA skin examination report reveals that the 
veteran has numerous skin lesions resulting from solar 
damage.  Some of these are on the veteran's face.  The rating 
schedule provides for rating based on disfigurement.  
However, it is difficult to tell from the examination how 
wide-spread and disfiguring the veteran's skin symptoms are.  
Therefore another VA examination should be conducted, and 
should include photographs.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied.

2.  The RO should issue the veteran a 
statement of the case on the issue of 
entitlement to service connection 
astigmatism and presbyopia.  The veteran 
should be accorded an appropriate period 
of time to perfect an appeal with respect 
to this issue.  

3.  The veteran should be asked to 
provide any medical evidence showing 
current treatment for any of the 
disabilities which are subject to remand.  

4.  The veteran should be accorded the 
appropriate VA musculoskeletal 
examination(s) of hips and his left hand.  
The report of examination should include a 
detailed account of all manifestations of 
any hip disability and residuals of a 
fracture of a finger of the left hand 
found to be present.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  
Specifically, x-ray examination of the 
veteran's hips and his left hand should be 
conducted.  The claims folder and a copy 
of this remand must be made available and 
reviewed by the examiner in conjunction 
with the examination.  The examining 
physician should provide complete 
rationale for all conclusions reached.

5.  The veteran should be accorded the 
appropriate VA examination for his 
gastroesophageal reflux disease.  The 
report of examination should include a 
detailed account of all manifestations of 
upper gastrointestinal pathology found to 
be present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  If possible the 
examiner should resolve the diagnosis of 
the veteran's upper gastrointestinal 
defect.  Is the defect an ulcer or a 
polyp?  The claims folder and a copy of 
this remand must be made available and 
reviewed by the examiner in conjunction 
with the examination.  The examining 
physician should provide complete 
rationale for all conclusions reached.

6.  The veteran should be accorded the 
appropriate VA skin examination for his 
service-connected solar skin damage.  The 
report of examination should include a 
detailed account of all manifestations of 
skin pathology found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  Photographs of the veteran's skin 
pathology should be taken and included 
with the examination report.  The claims 
folder and a copy of this remand must be 
made available and reviewed by the 
examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

7.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals



 



